I4S3-/V-

COA#      08-12-00294-CR                     OFFENSE:           21.04

          Luke Stanton v. The State of       ^
STYLE: Texas             j                   COUNTY:            Denton
COA DISPOSITION:     AFFIRM                  TRIAL COURT:       211th District Court


DATE: 10/10/14                Publish: NO    TC CASE #:         F-2011-1912-C




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Luke Stanton v. The State of
STYLE:   Texas                                    CCA#:



         PRO 5£                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE:

DATE:       O7)\Vi\^0\y                           SIGNED:.                        PC: _
                                                     PUBLISH:                     DNP:
JUDGE:
            I k±i      4i^—




                                                                                   MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE:          "